Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (US 9,660,434, “Kett”) in view of Venaleck et al. (US 2016/0365676, “Venaleck”).

Regarding claim 1, Kett discloses A method of manufacturing an electrical junction box having an electrically protective housing and at least one cable end defining an axial direction (Figs. 2-4, 6, col. 1, lines 39-43; an electrical power distributor is an electrical junction box having an electrically protective housing and at least one cable end defining an axial direction),
the method comprising the steps of:
providing the least one cable end (Figs. 2-4, 6, col. 7, line 44; conductors 20 are cable ends provided in the junction box); 
everting a braided shield of the cable to partially surround an isolating jacket of the least one cable end, thereby forming an everted braided shield section (Figs. 2-4, 6, col. 9, lines 25-26; shielding 28 is turned over by around 180 degrees to partially surround the cable jacket 30 which is an isolating jacket of an end a connector 20, thereby forming an everted shield section);
providing an electrically conductive housing which has a retainer section for receiving the everted braided shield section of the least one cable end (Figs. 2-4, 6, col. 6, lines 59-65, col. 8, lines 55-60; the housing has an upper shell 6A and a lower shell 6B, the two half shells 6A, 6B of the inner housing 6 are bent sheet metal parts and together form a completely enclosed metal inner housing 6, the crimp sleeve 50 is a retainer section for receiving the everted braided shield section of the least one cable end, which is joined electrically conductively to the inner housing 6), 
said retainer section having at least one protrusion for urging against the everted braided shield section (Figs. 2-4, 6, col. 8, lines 55-60; the crimp sleeve 50 has curved spring tongues which is a protrusion for urging against the everted shielding 28);
inserting the least one cable end in the housing with the everted braided shield section being placed in the retainer section and the everted braided shield abutting against the protrusion (Figs. 2-4, 6, col. 8, lines 55-60; the end of the connector 20 is inserted in the housing with the everted braided shielding 28 placed in the crimp sleeve 50 section and the shielding 28 is abutted against the curved spring tongues of the crimp sleeve 50); 
and closing the housing (Figs. 2-4, 6, col. 7, lines 25-30; the housing shells 6A, 6B are fastened together which is equivalent to closing the housing).
Kett does not disclose applying an electrically conductive adhesive to the retainer section or to the everted braided shield section of the least one cable end.
Venaleck discloses applying an electrically conductive adhesive to the retainer section or to the everted braided shield section of the least one cable end (Figs. 3-4, [0005], [0052]; cable with metal braided shield is stripped to expose the braid at the end of the cable, electrically conductive adhesive is injected and applied around the cable and to the retainer section).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kett’s housing with Venaleck’s electrically conductive adhesive in order to form a bond with a strong mechanical attachment and an electrical continuity, as suggested by Venaleck at [0005]. 

Regarding claim 2, Kett in view of Venaleck discloses the claimed invention as applied to claim 1, above.
wherein the step of applying an electrically conductive adhesive to the retainer section or to the everted braided shield section of the least one cable end includes applying an electrically conductive adhesive to the retainer section and to the everted braided shield section of the least one cable end.
Venaleck discloses wherein the step of applying an electrically conductive adhesive to the retainer section or to the everted braided shield section of the least one cable end includes applying an electrically conductive adhesive to the retainer section and to the everted braided shield section of the least one cable end (Figs. 3-4, [0005], [0052]; cable with metal braided shield is stripped to expose the braid at the end of the cable, electrically conductive adhesive is injected and applied around the cable and to the retainer section).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kett’s housing, as modified by Venaleck, with Venaleck’s electrically conductive adhesive in order to form a bond with a strong mechanical attachment and an electrical continuity, as suggested by Venaleck at [0005]. 

Regarding claim 3, Kett in view of Venaleck discloses the claimed invention as applied to claim 1, above.
Kett discloses The method in accordance with claim 1, wherein an annular sealing ring is placed over the isolating jacket of the least one cable end and is inserted in a receptacle of the housing (Figs. 2-4, 6, col. 7, lines 60-63; sealing element 34 is an annular sealing ring placed over the jacket 30 of the least one connector 20 end and is inserted in a cylindrical shaft 36 which is a receptacle of the housing).


Kett discloses The method in accordance with claim 1, wherein two complementary half-shells are provided to form at least part of the housing, each of said half-shells forming part of the retainer section (Figs. 2-4, 6, col. 6, lines 59-65, col. 8, lines 55-60; the housing has an upper shell 6A and a lower shell 6B, the two half shells 6A, 6B of the inner housing 6 are bent sheet metal parts and together form a completely enclosed metal inner housing 6, the crimp sleeve 50 is a retainer section for receiving the everted braided shield section of the least one cable end, which is joined electrically conductively to the inner housing 6).

Regarding claim 5, Kett in view of Venaleck discloses the claimed invention as applied to claim 1, above.
Kett discloses The method in accordance with claim 4, wherein the everted braided shield section is clamped between the half-shells upon closing the housing (Figs. 2-4, 6, col. 7, lines 25-30; the everted braided shield 28 is clamped between the housing shells 6A, 6B when they are fastened together).

Regarding claim 7, Kett in view of Venaleck discloses the claimed invention as applied to claim 1, above.
Kett discloses the use of the underlying sleeve 44, which is equivalent to a ferrule, is provided on the braided shield 28 (Figs. 4-5, col. 8, lines 42-47).  Therefore, Kett does not disclose the everted braided shield section is placed in the retainer section without a ferrule being provided on the braided shield.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kett in view of Venaleck as applied to claim 1, above, in view of Iwata et al. (US 2019/0013595, “Iwata”).

Regarding claim 6, Kett in view of Venaleck discloses the claimed invention as applied to claim 1, above.
Kett does not disclose the everted braided shield section is clamped between a plurality of protrusions that are staggered in the axial direction.
Iwata discloses a plurality of protrusions that are staggered in the axial direction (Fig. 3, [0034]; the electrical wire connecting portion 12 has a serrated region 17 with a plurality of protruding portions that are staggered in the axial direction).
It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kett’s housing, as modified by Venaleck, with Iwata’s plurality of protruding portions in order to increase an adhering strength between the connecting portion and the conductor, as suggested by Iwata at [0034].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847